        Case 18-28039                Doc 8          Filed 11/02/18 Entered 11/02/18 22:49:47                                    Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                Lynn Arthur Abraham                                            Social Security number or ITIN     xxx−xx−7324

                        First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
Debtor 2                Nedra Ann Abraham                                              Social Security number or ITIN     xxx−xx−7392
(Spouse, if filing)
                        First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court      District of Utah
                                                                             Date case filed for chapter 13: 10/26/18
 Case number: 18−28039 WTT

Official Form 309I (12/17)
Notice of Chapter 13 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status information is available at no charge through "Simple Case
Lookup" on the court's website (www.utb.uscourts.gov) or by calling the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                             About Debtor 1:                                                About Debtor 2:
1. Debtor's full name                        Lynn Arthur Abraham                                            Nedra Ann Abraham

2. All other names used in the
   last 8 years
                                             2027 West 1525 North                                           2027 West 1525 North
3. Address                                   Saint George, UT 84770                                         Saint George, UT 84770
                                             Geoffrey L. Chesnut                                            Contact phone 435−634−1000
                                             Red Rock Legal Services, P.L.L.C.
4. Debtor's  attorney
   Name and address
                                             491 N. Bluff Street                                            Email: gchesnut@expresslaw.com
                                             Suite 301
                                             St. George, UT 84770

5. Bankruptcy trustee                        Lon Jenkins tr                                                 Contact phone (801) 596−2884
     Name and address                        405 South Main Street
                                             Suite 600                                                      Email: utahtrusteemail@ch13ut.org
                                             Salt Lake City, UT 84111

6. Bankruptcy clerk's office                                                                                Hours open: 8:00 AM to 4:30 PM, Monday −
     Documents in this case may be filed     United States Bankruptcy Court                                 Friday
     at this address.                        District of Utah
     You may inspect all records filed in    350 South Main #301
                                                                                                            Contact phone: (801) 524−6687
     this case at this office or online at   Salt Lake City, UT 84101
      www.pacer.gov.
                                             Clerk of Court: David A. Sime                                  Website: www.utb.uscourts.gov

Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                             page 1
Date Generated: 10/31/18                                                                                                For more information, see page 2 >
       Case 18-28039                 Doc 8         Filed 11/02/18 Entered 11/02/18 22:49:47                                        Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Lynn Arthur Abraham and Nedra Ann Abraham                                                                                        Case number 18−28039

7. Meeting of creditors                                                                                      Meeting to be held on:
   Debtors must attend the meeting to     The meeting may be continued or adjourned to a later date.
   be questioned under oath. In a joint
                                                                                                             Nov. 30, 2018 at 09:00 AM
   case, both spouses must attend.        All individual debtor(s) must provide picture identification and
   Creditors may attend, but are not      proof of social security number to the trustee at the meeting
   required to do so.                     of creditors. Failure to do so may result in your case being       Location:
                                          dismissed.                                                         Blvd.Ofc. Bldg., Justice
                                                                                                             Crt.Entr., 87 N. 200 E.,3rd Flr.,
                                                                                                             St. George, UT 84770
8. Deadlines                              Deadline to file a complaint to challenge                              Filing deadline:
    The bankruptcy clerk's office must    dischargeability of certain debts:
   receive these documents and any                                                                               1/29/19
   required filing fee by the following
   deadlines.                             You must file:
                                          • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                    Filing deadline:
                                          (except governmental units):                                           1/4/19
                                          Deadline for governmental units to file a proof of                     Filing deadline:
                                          claim:                                                                 4/24/19

                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                          a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline to object to exemptions:                                       Filing               30 days after the
                                          The law permits debtors to keep certain property as exempt. If
                                          you believe that the law does not authorize an exemption                deadline:            conclusion of
                                          claimed, you may file an objection.                                                          the meeting of
                                                                                                                                       creditors
9. Filing of plan and                     The debtor has not filed a plan as of this date. A copy of the plan will be sent
   confirmation hearing on                separately.
   docket
                                          The hearing on confirmation will be held on: 1/31/19 at 10:30 AM
                                          Location: 5th District Court, State of Utah, 206 West Tabernacle,
                                          Courtroom 2B, St. George, UT 84770
   Objections to Confirmation
                                           Objections to confirmation must be filed and served no later than 7 days before the date set for confirmation. If
                                          there are no timely filed objections to confirmation pending or if all objections to confirmation are resolved by a
                                          court order or a stipulation signed by the debtor, the trustee and the objecting party, a plan may be confirmed
                                          without objection, and the hearing stricken.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                           continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                   Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                         However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                         are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                         as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                         523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                         If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                         must file a motion by the deadline.
Official Form 309I   Notice of Chapter 13 Bankruptcy Case                                                                                              page 2
         Case 18-28039       Doc 8     Filed 11/02/18 Entered 11/02/18 22:49:47             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 18-28039-WTT
Lynn Arthur Abraham                                                                     Chapter 13
Nedra Ann Abraham
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 1088-4           User: jtt                    Page 1 of 2                   Date Rcvd: Oct 31, 2018
                               Form ID: 309I                Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2018.
db/jdb         +Lynn Arthur Abraham,    Nedra Ann Abraham,     2027 West 1525 North,    Saint George, UT 84770-4149
11136868       +American Management Service,     Po Box 910431,    St George, UT 84791-0431
11136869       +American Management Services,     PO Box 910431,    Saint George, UT 84791-0431
11136870       +Central Credit Services LLC,     9550 Regency Square Blvd. Ste 500,     Jacksonville, FL 32225-8169
11136871       +Century Link,    PO Box 2956,    Phoenix, AZ 85062-2956
11136872       +Check City,    2376 Red Cliffs Drive,    Saint George, UT 84790-8367
11136873       +Clarkson & Associates, LLC,     PO Box 1630,    Saint George, UT 84771-1630
11136874       +Desert Rock Capital, Inc.,     Po Box 910985,    Saint George, UT 84791-0985
11136876       +Financial Data Systems,    Attn: Bankruptcy,     Po Box 688,    Wrightsville Beach, NC 28480-0688
11136878       +Intermountain Health Care,     Patient Financial Services,     PO BOx 410400,
                 Salt Lake City, UT 84141-0400
11136880       +Jay Smith,    470 East 1100 South Unit #48,     Saint George, UT 84790-5525
11136881      ++KNIGHT ADJUSTMENT BUREAU,     5525 S 900 E STE 215,    SALT LAKE CITY UT 84117-3500
               (address filed with court: Jay V. Barney PC,       5525 South 900 East,    Suite 235,
                 Salt Lake City, UT 84117)
11136882       +Knight Adjustment Bureau,     5525 South 900 East,    Suite 215,    Salt Lake City, UT 84117-3500
11136883       +Liberty Tax,    695 North Bluff,    Saint George, UT 84770-5710
11136885        Mountain America Credit Union,     781 South Campus View Dr.,     West Jordan, UT 84084
11136888       +Neal S. Magleby & Sons Mortuary,     50 South 100 West,     Richfield, UT 84701-2504
11136889      #+Outsource Receivables Management,     Attn: Bankruptcy Dept,      372 24th St. Ste 300,
                 Ogden, UT 84401-1438
11136890        Pathology Services, Inc.,     PO Box 30309,    Charleston, SC 29417-0309
11136891      ++QCHI,   PO BOX 14948,    LENEXA KS 66285-4948
               (address filed with court: QC Financial,       880 East St. George Blvd,    Saint George, UT 84770)
11136893       +Quality Lenders,    440 West St. George blvd Ste 5,     Saint George, UT 84770-7322
11136895       +Revere Health,    P O Box 27928,    Salt Lake City, UT 84127-0928
11136897       +Southwest Spine & Pain Center,     652 S. Medical Ctr Dr. STE 110,     Saint George, UT 84790-7077
11136898        Summit Receivable,    1291 Palltria Dr,     Henderson, NV 89014
11136900       +United Insurance Group Premiums,     PO Box 971000,    Orem, UT 84097-1000
11136903      ++ZIONS FIRST NATIONAL BANK,     LEGAL SERVICES UT ZB11 0877,     P O BOX 30709,
                 SALT LAKE CITY UT 84130-0709
               (address filed with court: Zions Bank,       P.O. Box 30833,    Salt Lake City, UT 84130-0833)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: gchesnut@expresslaw.com Nov 01 2018 03:32:46        Geoffrey L. Chesnut,
                 Red Rock Legal Services, P.L.L.C.,     491 N. Bluff Street,    Suite 301,    St. George, UT 84770
tr             +E-mail/Text: bnc@ch13ut.org Nov 01 2018 03:35:27        Lon Jenkins tr,    405 South Main Street,
                 Suite 600,    Salt Lake City, UT 84111-3408
11136866       +Fax: 864-336-7400 Nov 01 2018 03:59:23       Advance America,    335 South River Road #D,
                 Saint George, UT 84790-2165
11136867       +E-mail/Text: e-bankruptcy@americafirst.com Nov 01 2018 03:34:59         America First Credit Union,
                 PO Box 9199,    Ogden, UT 84409-0199
11136875       +EDI: ESSL.COM Nov 01 2018 06:33:00       Dish Network,    P O Box 94063,    Palatine, IL 60094-4063
11136877       +EDI: IIC9.COM Nov 01 2018 06:34:00       I C System Inc,    444 Highway 96 East,    P.O. Box 64378,
                 St. Paul, MN 55164-0378
11136879        EDI: IRS.COM Nov 01 2018 06:34:00       Internal Revenue Service,
                 Centralized Insolvency Operations,     PO Box 7346,    Philadelphia, PA 19101-7346
11136884       +E-mail/Text: legal@liftcredit.com Nov 01 2018 03:34:53        Lift Credit,
                 3214 N. University Ave #601,    Provo, UT 84604-4405
11136886        E-mail/Text: jlothrop@macu.com Nov 01 2018 03:33:37        Mountain America Credit Union,
                 P O Box 9001,    West Jordan, UT 84084
11136887       +E-mail/Text: wendy@mountainlandcollections.com Nov 01 2018 03:35:07
                 Mountain Land Collections, Inc.,     Attn: Bankruptcy,    Po Box 1280,
                 American Fork, UT 84003-6280
11136894       +E-mail/Text: wendy@mountainlandcollections.com Nov 01 2018 03:35:07         Quinn M Kofford,
                 PO Box 1425,    American Fork, UT 84003-6425
11136896       +EDI: SECFIN.COM Nov 01 2018 06:34:00       Security Finance,    Attn: Bankruptcy,    Po Box 1893,
                 Spartanburg, SC 29304-1893
11136899        E-mail/Text: bankruptcydepartment@tsico.com Nov 01 2018 03:35:15         Transworld Systems,
                 P.O. Box 15520,    Wilmington, DE 19850-5520
11136901       +E-mail/Text: rbaker@utahgastro.com Nov 01 2018 03:35:01        Utah Gastroenterology,
                 6360 South 3000 East, Ste 300,    Salt Lake City, UT 84121-6926
11136902       +EDI: UTAHTAXCOMM.COM Nov 01 2018 06:34:00       Utah State Tax Commission,     210 North 1950 West,
                 Salt Lake City, UT 84134-9000
                                                                                                TOTAL: 15

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
           Case 18-28039            Doc 8       Filed 11/02/18 Entered 11/02/18 22:49:47                        Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 1088-4                  User: jtt                          Page 2 of 2                          Date Rcvd: Oct 31, 2018
                                      Form ID: 309I                      Total Noticed: 40

11136892        ##+QC Holdings, Inc.,         PO Box 26187,        Overland Park, KS 66225-6187
                                                                                                                    TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 26, 2018 at the address(es) listed below:
              Geoffrey L. Chesnut   on behalf of Joint Debtor Nedra Ann Abraham gchesnut@expresslaw.com,
               courtmailrr@expresslaw.com;chesnutgr54003@notify.bestcase.com
              Geoffrey L. Chesnut   on behalf of Debtor Lynn Arthur Abraham gchesnut@expresslaw.com,
               courtmailrr@expresslaw.com;chesnutgr54003@notify.bestcase.com
              Lon Jenkins tr    ecfmail@ch13ut.org, lneebling@ch13ut.org
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                            TOTAL: 4
